NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              JESSE B., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, C.B., Appellees.

                             No. 1 CA-JV 16-0188
                               FILED 11-15-2016


           Appeal from the Superior Court in Yavapai County
                        No. P1300JD201500028
                The Honorable Anna C. Young, Judge

                                 REMANDED


                                   COUNSEL

Law Office of Florence M. Bruemmer, P.C., Anthem
By Florence M. Bruemmer, Tanya R. Imming
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Nicholas Chapman-Hushek
Counsel for Appellees
                           JESSE B. v. DCS, C.B.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Margaret H. Downie joined.


T H U M M A, Judge:

¶1           Jesse B. (Father) appeals from an order terminating his
parental rights to C.B. For the reasons set forth below, this matter is
remanded so the superior court can determine whether Arizona, rather
than Michigan, is the appropriate jurisdiction in which to address
severance.

                FACTS AND PROCEDURAL HISTORY

¶2              C.B. was born in Michigan in February 2011 while Father
and Josephine B. (Mother) were married and living there. From the record,
it appears that Father, Mother and C.B. lived in Michigan continuously
until at least June 2013.

¶3             Mother and Father apparently divorced in Michigan in
August 2012. As alleged in the dependency petition, in February 2013,
Father was granted custody of C.B. by the Michigan court. More
specifically, the Michigan court issued an order awarding Father and
Mother joint legal and physical custody of C.B., adding C.B.’s “domicile . .
. shall not be changed from the State of Michigan without prior approval
from the Court.”

¶4           In June 2013, Mother expressed an intent to move to
Arizona. The Michigan court then modified parenting time, with Mother
being responsible for providing transportation for C.B. to and from
parenting time with Father, who remained in Michigan. At some point,
Mother then moved with C.B. to Arizona. Father later obtained
enforcement orders from the Michigan court based on Mother’s failure to
comply with that court’s parenting time orders. The record suggests
Mother failed to comply with those enforcement orders. And the record
does not indicate that the Michigan court proceeding has been dismissed
or the custody orders vacated.




                                     2
                           JESSE B. v. DCS, C.B.
                           Decision of the Court

¶5             In April 2015, DCS filed a dependency petition noting the
Michigan court’s February 2013 order granting Father custody of C.B.
C.B., who has been placed with her maternal grandmother during nearly
all of these proceedings, was found dependent as to both parents; DCS
later filed a motion to terminate; Father’s parental rights were terminated
after a trial where the Michigan court’s custody orders were referenced
and this timely appeal by Father followed.1

                              DISCUSSION

¶6            The parties did not raise with the superior court the
potential jurisdictional impact of the Uniform Child Custody Jurisdiction
and Enforcement Act (UCCJEA), codified in Arizona at Arizona Revised
Statutes (A.R.S.) sections 25-1001 to –1067 (2016).2 Because this court has
an independent obligation to evaluate subject matter jurisdiction,
supplemental briefing addressing the application of the UCCJEA was
ordered. See generally Angel B. v. Vanessa J., 234 Ariz. 69 (App. 2014).

¶7             Under the UCCJEA, as adopted in Arizona and Michigan,
original jurisdiction for the initial child custody determination is the
child’s home state. A.R.S. § 25-1031 (A)(1); Mich. Comp. Laws Ann. §
722.1201 (1)(a) (West). An initial determination is “the first child custody
determination concerning a particular child.” A.R.S. § 25-1002(8); Mich.
Comp. Laws Ann. § 722.1102 (h) (West). “Home state” is the state in
which the child lived with a parent for at least six consecutive months
before the filing of a custody petition, or since birth. A.R.S. § 25-1002(7);
Mich. Comp. Laws Ann. § 722.1102 (g) (West).

¶8            From the record presented, Father and Mother both lived in
Michigan for at least six consecutive months before the Michigan court’s
custody order issued in February 2013, and C.B. had lived in Michigan
with both parents since her birth in February 2011. Accordingly, from the
record, it appears Michigan was C.B.’s home state as of February 2013,
meaning the Michigan court had original jurisdiction over the initial


1 Although not dispositive of this appeal, the record includes a DCS
Interstate Compact Placement Request, that appears to have been
approved in August 2015, seeking placement of C.B. with Father in
Michigan.

2 Absent material revisions after the relevant dates, statutes cited to refer
to the current version unless otherwise indicated.



                                     3
                            JESSE B. v. DCS, C.B.
                            Decision of the Court

custody determination. See Mich. Comp. Laws Ann. § 722.1102, 1201
(West).

¶9            Under the UCCJEA, a court with original jurisdiction that
issues an initial child custody order will maintain continuing jurisdiction
over all future custody determinations, subject to statutory exceptions.
A.R.S. § 25- 1031(A)(1); Mich. Comp. Laws Ann. § 722.1202 (West). Unless
a statutory exception applies, a court in another state is prohibited from
modifying an initial child custody order entered by a court with exclusive,
continuing jurisdiction. A.R.S. § 25-1033; Mich. Comp. Laws Ann. §
722.1203 (West).

¶10             Under A.R.S. § 8-532, “the Arizona superior court has
‘exclusive original jurisdiction over petitions to terminate the parent-child
relationship’” when the child is present in Arizona. Angel B., 234 Ariz. at
73 ¶ 12. However, under the UCCJEA, “the Arizona superior court shall
recognize and enforce a child custody determination of a court of another
state if the latter court exercised jurisdiction in substantial conformity with
this chapter. A.R.S. § 25-1053(A).” Id. (internal quotations and citations
omitted).

¶11           It appears that the Arizona superior court had jurisdiction to
make an initial determination under A.R.S. § 25-1031(A)(1), because C.B.
lived in Arizona for at least six months before DCS filed the dependency
petition. Therefore, Arizona was C.B.’s home state at that time. See A.R.S.
§ 25-1002(7)(a). In order “[t]o establish jurisdiction in Arizona to issue a
termination order, however, the requirements of either A.R.S. § 25-1033(1)
or § 25-1033(2) also must be met.” Angel B., 234 Ariz. at 74 ¶ 16.

¶12           Father continues to live in Michigan, meaning A.R.S. § 25-
1033(2) does not apply. Turning to A.R.S. § 25-1033(1), Arizona would
have jurisdiction to grant severance in this case only if the Michigan court
determined that it no longer had exclusive, continuing jurisdiction, A.R.S.
§ 25-1032, or that Michigan was an inconvenient forum and Arizona
would be a more convenient forum, A.R.S. § 25-1037. See Angel B., 234
Ariz. at 74 ¶ 17 (citing authority). The record on appeal does not reflect
such a determination by the Michigan court, and “any such determination
must be a part of the record.” Id.

¶13          The supplemental briefs by DCS and Father concede that the
UCCJEA may apply but differ in their view of the appropriate remedy,
with DCS requesting a stay of the appeal or remand and Father requesting
the termination order be vacated. As in Angel B., “remand is necessary so



                                      4
                           JESSE B. v. DCS, C.B.
                           Decision of the Court

the superior court may address this jurisdictional issue.” 234 Ariz. at 74 ¶
17. The possible options outlined in Angel B. should guide the superior
court and the parties on remand. Id. at 74-75 ¶¶ 18-21.

                              CONCLUSION

¶14          This matter is remanded to the superior court for further
proceedings consistent with this decision to determine whether Arizona,
rather than Michigan, is the appropriate jurisdiction in which to address
severance.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       5